 Case: 4:20-cv-00107-SNLJ Doc. #: 25 Filed: 04/09/20 Page: 1 of 3 PageID #: 173



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


RICK J. DEYOE and REALTEX                       )
DEVELOPMENT CORPORATION,                        )
                                                )
     Plaintiffs,                                )
                                                )        Case No. 4:20-cv-00107-SNLJ
v.                                              )
                                                )
ROLLINGWOOD GP, LLC, and                        )
GARDNER CAPITAL, INC.,                          )
                                                )
     Defendants.                                )


                    PLAINTIFFS’ MOTION TO DISMISS
               DEFENDANT ROLLINGWOOD’S COUNTERCLAIMS

        Plaintiffs Rick J. Deyoe (“Deyoe”) and Realtex Development Corporation

(“Realtex”) (collectively, “Plaintiffs”) file this Partial Motion to Dismiss Defendant

Rollingwood GP, LLC’s Counterclaims pursuant to Rules 12(b)(6) and 9(b), and

respectfully state as follows:


        1.         For the reasons stated herein and in Plaintiffs’ memorandum in support

of this Motion, filed concurrently herewith and incorporated herein by reference,

Plaintiffs move pursuant to FED. R. CIV. P. 12(b)(6) and 9(b) to dismiss the fraud and

breach of fiduciary duty counterclaims asserted by Defendant Rollingwood GP, LLC

(“Rollingwood”).

        2.         Rollingwood does not allege the content, date(s), or location(s) of the

allegedly fraudulent omissions and misstatements that serve as the basis of its fraud

counterclaim. Nor does Rollingwood allege a legally cognizable fiduciary relationship
                                               1
 Case: 4:20-cv-00107-SNLJ Doc. #: 25 Filed: 04/09/20 Page: 2 of 3 PageID #: 174



owed by Deyoe to Rollingwood in support of its fiduciary breach counterclaim.

Accordingly, both of these counterclaims should be dismissed.


                                      Respectfully submitted,


Dated: April 9, 2020                  By:     /s/ Jesse Z. Weiss

                                      Evan Z. Reid, #51123
                                      LEWIS RICE LLC
                                      600 Washington Avenue, Suite 2500
                                      St. Louis, Missouri 63101
                                      Telephone: (314) 444-7889
                                      Facsimile: (314) 612-7889
                                      Email: ereid@lewisrice.com

                                      Ryan T. Shelton (admitted pro hac vice)
                                      Jesse Z. Weiss (admitted pro hac vice)
                                      BROPHY EDMUNDSON
                                      SHELTON & WEISS PLLC
                                      317 Grace Lane, Suite 210
                                      Austin, Texas 78746
                                      Telephone: (512) 596-3622
                                      Facsimile: (512) 532-6637
                                      Email: ryans@beswlaw.com
                                              jesse@beswlaw.com

                                      Attorneys for Plaintiffs Rick J. Deyoe
                                      and Realtex Development Corporation




                                         2
 Case: 4:20-cv-00107-SNLJ Doc. #: 25 Filed: 04/09/20 Page: 3 of 3 PageID #: 175



                          CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing
instrument has been served on all counsel of record pursuant to the Federal Rules of
Civil Procedure this 9th day of April 2020.


                                              /s/ Jesse Z. Weiss
                                               Jesse Z. Weiss




                                         3
